 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   KEITH ALLEN PATTON,
                                                          Case No.: 2:18-cv-1351-APG-NJK
12          Plaintiff(s),
                                                                        Order
13   v.
                                                                 [Docket Nos. 24, 30]
14   CITIZENS BANK, N.A, et al.,
15          Defendant(s).
16         Pending before the Court is a motion to stay discovery pending resolution of their motion
17 to dismiss filed by Defendants Eighth Judicial District, Garcia-Mendoza, and Snavely. Docket
18 No. 24; see also Docket No. 13. Also pending before the Court is a motion to stay discovery
19 pending its motion to dismiss, filed by Defendant Citizen Bank. Docket No. 30; see also Docket
20 No. 19. Plaintiff did not file a response to either motion to stay discovery. See Docket.
21 Considering the standards applicable to a motion to stay discovery, see, e.g., Kor Media Group,
22 LLC v. Green, 294 F.R.D. 579, 581 (D. Nev. 2013), the Court finds sufficient cause to stay
23 discovery in this case. Accordingly, the motions to stay discovery, Docket Nos. 24 and 30, are
24 GRANTED.
25 . . .
26 . . .
27 . . .
28                                                 1
 1         Discovery is hereby STAYED pending resolution of the motions to dismiss at Docket Nos.
 2 13, 19. To the extent resolution of those motions does not result in the termination of this case, a
 3 proposed discovery plan shall be filed within 14 days of the issuance of such order.
 4         IT IS SO ORDERED.
 5         Dated: December 14, 2018
 6                                                              ______________________________
                                                                Nancy J. Koppe
 7                                                              United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                  2
